DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, and 53-56 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is interpreted as a step limitation and thus Claim 45 is rejected as indefinite because is claims both an apparatus and method of using an apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter 
The claims will be interpreted as:
45. (New) The downhole assembly of claim 37, wherein is configured to degrade to a point where flow of fluids through a degradable plug is permitted, a surface of the shell is configured to deflect[[s]] fluid flowing first through the first channel into the second channel.

Claim 53 recites “a degradable plug” (line 3), “ the degradable plug comprising:” (line 4) “ a degradable plug”(line 9) with multiple references to “a shell”(lines 5 and 11).  The Examiner is interpreting the claim as have “a cut and paste” type error and will examiner it as follows:
53. (New) A method of temporarily preventing fluid flow between a production string and a wellbore, comprising: 
positioning a degradable plug in a wellbore such that the plug prevents fluid flow between a production string and a wellbore; the degradable plug comprising: 
a shell including: 
a first channel extending radially there through; and 
a second channel extending axially from an outer surface of the shell to the first channel; and 




a degradable core disposed in the second channel; and
triggering a chemical reaction that causes the degradable plug to degrade to a point where fluid flow between the production string and the wellbore is permitted.
Dependent claims 54-56 are rejected based on their dependence.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130192827 A1) to Garcia, and further in view of (US 20100270031 A1) to Patel.
Regarding claim 37: Garcia discloses A downhole assembly [0010], comprising: 
a tube 14 disposed in a wellbore [0010]; 
a shroud 26 coupled to and disposed around the circumference of the tube 14 to form an annulus 34 between an inner surface of the shroud 26 and an outer surface of the tube 14 (Figure 2); 
a flow control device disposed in the annulus (equalizer 74 with passage 30 is considered a flow control device) ; and 
a degradable plug 38 [0010] disposed in the annulus 34 and positioned to prevent fluid flow between the annulus 34 and the tube 14 (Figure 1 and [0007]), 
However Garcia fails to disclose the degradable plug including: 
a shell ; a first channel extending radially through the shell; a second channel extending axially from an outer surface of the shell to the first channel; and a degradable core disposed in the second channel.
Patel teaches a degradable plug 100, including: 
a shell 110; 
a first channel 205 extending radially through the shell 110; 
a second channel extending axially from an outer surface of the shell to the first channel (Figure 2, vertical passage blocked by 115); and 
a degradable core 115 disposed in the second channel (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Garcia to use for his degradable plug 38, the plug design of Patel, including a shell ; a first channel extending radially through the shell; a second channel extending axially from an outer surface of the shell to the first channel; and a degradable core disposed in the second channel, in view of Patel, so as to selectively allow fluid to flow [0005]. Furthermore, this amounts to simple substitution of one known element for another (one degradable plug for another degradable plug) to obtain predictable results.
Regarding claim 38: Garcia as modified fails to explicitly disclose wherein the degradable core is formed of a composition that degrades within the annulus within a predetermined time of exposure to a particular fluid.
Patel teaches that the degradable core 115 is formed of a composition that degrades within the annulus within a predetermined time of exposure to a particular fluid.[0038]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the plug of Garcia to have the feature of wherein the degradable core is formed of a composition that degrades within the annulus within a predetermined time of exposure to a particular fluid, in view of Patel, so that fluid can pass the plug after a specific period of exposure [0038].
Regarding claim 39: Garcia discloses further comprising a screen 48 coupled to the shroud 26.
However Garcia does not explicitly detail disposed uphole from the shroud and coupled to and disposed around the circumference of the tube such that an annulus is formed between an inner surface of the screen and the outer surface of the tube.
Greci teaches a similar flow control assembly 204, to that of Garcia, with a screen 202/122 uphole of a shroud 228 and coupled to and disposed around the circumference of the tube 206 such that an annulus is formed between an inner surface of the screen and the outer surface of the tube (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have to have modified Garcia to place his screen around the same tube as the shroud, in view of Greci, so as to simplify the construction. This would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Furthermore, it isn’t clear from Greci if the screen is uphole or downhole of the shroud, however as the configuration has only two possible choices, screen uphole or downhole, and It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have placed the screen uphole of the shroud, as  "Obvious to try"  as it amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 40: Garcia discloses wherein the degradable plug 38 is positioned in-line with and axially displaced from the flow control device (Figure 1).
Regarding claim 43: Garcia discloses wherein the degradable plug comprises a first composition imbedded with particles of a second composition to form a galvanic cell. ([0008], see also XU at least [0042],[0074], figure 13).

	Claims 46-49, and 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130192827 A1) to Garcia, and further in view of (US 20130220632 A1) to Greci and (US 20100270031 A1) to Patel.
Regarding claim 46: Garcia discloses, a downhole assembly [0010], comprising: 
a tube 14 disposed in a wellbore [0010]; 
a shroud 26 coupled to and disposed around the circumference of the tube 14 to form an annulus 34 between an inner surface of the shroud 26 and an outer surface of the tube 14 (Figure 2); 
a flow control device disposed in the annulus (equalizer 74 with passage 30 is considered a flow control device) ; and 
a degradable plug 38 [0010] disposed in the annulus 34 and positioned to prevent fluid flow between the annulus 34 and the tube 14 (Figure 1 and [0007]), 
However Garcia fails to explicitly disclose that the assembly is part of a well system comprising: a production string; and the downhole assembly is coupled to and disposed downhole from the production string, and the degradable plug including: 
a shell ; 
a first channel extending radially through the shell; 
a second channel extending axially from an outer surface of the shell to the first channel; and 
a degradable core disposed in the second channel.
	Greci teaches placing a flow control assembly 204, similar to that of Garcia, downhole of a production string 120 [0021, 0024]] in a well system (Figure 1).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the assembly of Garcia by placing it in a production string downhole from the production string as part of a well system, in view of Greci, to control the flowrate from an interval [0021].
Patel teaches a degradable plug 100, including: 
a shell 110; 
a first channel 205 extending radially through the shell 110; 
a second channel extending axially from an outer surface of the shell to the first channel (Figure 2, vertical passage blocked by 115); and 
a degradable core 115 disposed in the second channel (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Garcia to use for his degradable plug 38, the plug design of Patel, including a shell ; a first channel extending radially through the shell; a second channel extending axially from an outer surface of the shell to the first channel; and a degradable core disposed in the second channel, in view of Patel, so as to selectively allow fluid to flow [0005]. Furthermore, this amounts to simple substitution of one known element for another (one degradable plug for another degradable plug) to obtain predictable results.
Regarding claim 47: Garcia as modified fails to explicitly disclose wherein the degradable core is formed of a composition that degrades within the annulus within a predetermined time of exposure to a particular fluid.
Patel teaches that the degradable core 115 is formed of a composition that degrades within the annulus within a predetermined time of exposure to a particular fluid.[0038]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the plug of Garcia to have the feature of wherein the degradable core is formed of a composition that degrades within the annulus within a predetermined time of exposure to a particular fluid, in view of Patel, so that fluid can pass the plug after a specific period of exposure [0038].
Regarding claim 48: Garcia discloses further comprising a screen 48 coupled to the shroud 26.
However Garcia does not explicitly detail disposed uphole from the shroud and coupled to and disposed around the circumference of the tube such that an annulus is formed between an inner surface of the screen and the outer surface of the tube.
Greci teaches a similar flow control assembly 204, to that of Garcia, with a screen 202/122 uphole of a shroud 228 and coupled to and disposed around the circumference of the tube 206 such that an annulus is formed between an inner surface of the screen and the outer surface of the tube (Figure 2).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have to have modified Garcia to place his screen around the same tube as the shroud, in view of Greci, so as to simplify the construction. This would amount to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Furthermore, it isn’t clear from Greci if the screen is uphole or downhole of the shroud, however as the configuration has only two possible choices, screen uphole or downhole, and It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have placed the screen uphole of the shroud, as  "Obvious to try"  as it amounts to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 49: Garcia discloses wherein the degradable plug 38 is positioned in-line with and axially displaced from the flow control device (Figure 1).
Regarding claim 51: Garcia discloses the claimed invention except wherein the degradable plug further comprises: a coating formed around the degradable core that temporarily protects the degradable core from exposure to the particular fluid.
Patel teaches a coating 125 for a degradable plug 100 to protect the core of the plug 110 temporarily from exposure to the particular fluid. [0032]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the plug of Garcia to further include a coating formed around the degradable core that temporarily protects the degradable core from exposure to the particular fluid, in view of Patel, so as to provide a means for protecting the plug body until desired to be broken [0032]. Furthermore, applying a selectively degradable coating to a degradable plug amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Regarding claim 53: Garcia discloses A method of temporarily preventing fluid flow, comprising: 
positioning a degradable plug 38 in a wellbore [0010] such that the plug prevents fluid flow [0007-0008] ;
triggering a chemical reaction that causes the degradable plug to degrade to a point where fluid flow is permitted [0008,0009].
However Garcia fails to explicitly disclose that the plug is positioned between a production string and a wellbore, the plug prevents fluid flow between a production string and a wellbore and, fluid flow between the production string and the wellbore is permitted, or the degradable plug comprising: 
a shell including: 
a first channel extending radially there through; and 
a second channel extending axially from an outer surface of the shell to the first channel; and 
a degradable core disposed in the second channel; and
Greci teaches placing a flow control assembly 204, similar to that of Garcia, downhole of a production string 120 [0021, 0024]] in a well system (Figure 1).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the assembly of Garcia by placing it in a production string downhole from the production string as part of a well system, in view of Greci, to control the flowrate from an interval [0021]. (This modification is interpreted as teaching the limitations of the plug is positioned between a production string and a wellbore, the plug prevents fluid flow between a production string and a wellbore and fluid flow between the production string and the wellbore is permitted)
Patel teaches a degradable plug 100, including: 
a shell 110 including; 
a first channel 205 extending radially through ; 
a second channel extending axially from an outer surface of the shell to the first channel (Figure 2, vertical passage blocked by 115); and 
a degradable core 115 disposed in the second channel (Figure 2, [0038]).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Garcia to use for his degradable plug 38, the plug design of Patel, including a shell ; a first channel extending radially through the shell; a second channel extending axially from an outer surface of the shell to the first channel; and a degradable core disposed in the second channel, in view of Patel, so as to selectively allow fluid to flow [0005]. Furthermore, this amounts to simple substitution of one known element for another (one degradable plug for another degradable plug) to obtain predictable results.

Regarding claim 54: Garcia, as modified, discloses the claimed invention except wherein triggering the chemical reaction comprises removing a protective coating formed around the degradable core to expose the degradable core to a particular fluid.
Patel teaches a coating 125 for a degradable plug 100 to protect the core of the plug 110 temporarily from exposure to the particular fluid. [0032-0034].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the plug of Garcia to further include a coating formed around the degradable core that temporarily protects the degradable core from exposure to the particular fluid and performing the step of removing a protective coating formed around the degradable core to expose the degradable core to a particular fluid, in view of Patel, so as to provide a means for protecting the plug body until desired to be broken [0032]. Furthermore, applying a selectively degradable coating to a degradable plug amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Regarding claim 55: Garcia, as modified, discloses, the claimed invention except wherein removing the protective coating comprises exposing the degradable core to a threshold temperature that causes the protective coating to melt or exposing the degradable core to a threshold pressure that causes the protective coating to fracture.
Patel teaches removing a protective coating by pressure or temperature [0032].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  further modified the method of Garcia to remove the coating by exposing the degradable core to a threshold temperature that causes the protective coating to melt or exposing the degradable core to a threshold pressure that causes the protective coating to fracture, in view of Patel,  in order to  provide a means for protecting the plug body until desired to be broken [0032]. Furthermore, applying a selectively degradable coating to a degradable plug amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 


Claims 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130192827 A1) to Garcia, and (US 20100270031 A1) to Patel, further in view of (US 20150240587 A1) to Peterson.
Regarding claim 41: Garcia discloses the claimed invention except wherein the degradable plug is positioned in an opening formed in a sidewall of the tube and engaged with the tube to form a fluid and pressure tight seal to prevent fluid flow between the annulus and the tube.
Paterson teaches a degradable plug 100 positioned in an opening formed in a sidewall of the tube 200 and engaged with the tube to form a fluid and pressure tight seal to prevent fluid flow between the annulus and the tube (See at least Figure 5, [0039]).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the location of the plug of Garcia, such that the  degradable plug is positioned in an opening formed in a sidewall of the tube and engaged with the tube to form a fluid and pressure tight seal to prevent fluid flow between the annulus and the tube, in view of Peterson, as a as a design consideration for the degradable plug. Furthermore, locating the plug in an opening in a side wall amount to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 42: Garcia discloses the claimed invention except wherein the degradable plug further comprises: a coating formed around the degradable core that temporarily protects the degradable core from exposure to the particular fluid.
Paterson teaches a degradable plug 12 further comprises: a coating formed 18 around the degradable core 14 that temporarily protects the degradable core 14 from exposure to the particular fluid (see at least [0022, 0026]).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the plug of Garcia to further include a coating formed around the degradable core that temporarily protects the degradable core from exposure to the particular fluid, in view of Peterson, as a design consideration for the degradable plug. Furthermore, applying a selectively degradable coating to a degradable plug amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130192827 A1) to Garcia, and (US 20100270031 A1) to Patel, further in view of (US 20140262207 A1) to Lopez.
Regarding claim 44: Garcia discloses the claimed invention except wherein the degradable plug further comprises a rupture disk that temporarily protects the degradable core from exposure to the particular fluid, the rupture disk formed of a material that fractures when exposed to a threshold pressure.
Lopez teaches a degradable plug 215 ( [0021], [0036]) with a rupture disk 211 [0035] that temporarily protects the degradable core 213 from exposure to the particular fluid, the rupture disk formed of a material that fractures when exposed to a threshold pressure[0038].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Garcia to include a rupture disk as part of his degradable plug to temporarily protect the core of the plug from exposure to the particular fluid, the rupture disk formed of a material that fractures when exposed to a threshold pressure, in view of Lopez,  to allow the plug to begin degrading and allow flow based on a predetermined pressure differential [0035].
Claims 50, 51 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130192827 A1) to Garcia, (US 20130220632 A1) to Greci and (US 20100270031 A1) to Patel, further in view of (US 20150240587 A1) to Peterson.
Regarding claim 50: Garcia discloses the claimed invention except wherein the degradable plug is positioned in an opening formed in a sidewall of the tube and engaged with the tube to form a fluid and pressure tight seal to prevent fluid flow between the annulus and the tube.
Paterson teaches a degradable plug 100 positioned in an opening formed in a sidewall of the tube 200 and engaged with the tube to form a fluid and pressure tight seal to prevent fluid flow between the annulus and the tube ( See at least Figure 5, [0039]).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the location of the plug of Garcia, such that the  degradable plug is positioned in an opening formed in a sidewall of the tube and engaged with the tube to form a fluid and pressure tight seal to prevent fluid flow between the annulus and the tube, in view of Peterson, as a as a design consideration for the degradable plug. Furthermore, locating the plug in an opening in a side wall amount to no more than combining prior art elements according to known methods to yield predictable results.
Regarding claim 51: Garcia discloses the claimed invention except wherein the degradable plug further comprises: a coating formed around the degradable core that temporarily protects the degradable core from exposure to the particular fluid.
Paterson teaches a degradable plug 12 further comprises: a coating formed 18 around the degradable core 14 that temporarily protects the degradable core 14 from exposure to the particular fluid (see at least [0022, 0026]).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the plug of Garcia to further include a coating formed around the degradable core that temporarily protects the degradable core from exposure to the particular fluid, in view of Peterson, as a design consideration for the degradable plug. Furthermore, applying a selectively degradable coating to a degradable plug amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Regarding claim 54: Garcia, as modified, discloses the claimed invention except wherein triggering the chemical reaction comprises removing a protective coating formed around the degradable core to expose the degradable core to a particular fluid.
Paterson teaches a degradable plug 12 a protective coating 18 formed around a degradable core 14 that temporarily protects the degradable core 14 from exposure to the particular fluid (see at least [0022, 0026]).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the plug of Garcia to further include a coating formed around the degradable such that wherein triggering the chemical reaction comprises removing a protective coating formed around the degradable core to expose the degradable core to a particular fluid, in view of Peterson, as a design consideration for the degradable plug. Furthermore, applying a selectively degradable coating to a degradable plug amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20130192827 A1) to Garcia,  (US 20130220632 A1) to Greci and (US 20100270031 A1) to Patel, further in view of (US 20140262207 A1) to Lopez.
Regarding claim 44: Garcia discloses the claimed invention except wherein the degradable plug further comprises a rupture disk that temporarily protects the degradable core from exposure to the particular fluid, the rupture disk formed of a material that fractures when exposed to a threshold pressure.
Lopez teaches a degradable plug 215 ([0021], [0036]) with a rupture disk 211 [0035] that temporarily protects the degradable core 213 from exposure to the particular fluid, the rupture disk formed of a material that fractures when exposed to a threshold pressure [0038].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Garcia to include a rupture disk as part of his degradable plug to temporarily protect the core of the plug from exposure to the particular fluid, the rupture disk formed of a material that fractures when exposed to a threshold pressure, in view of Lopez,  to allow the plug to begin degrading and allow flow based on a predetermined pressure differential [0035].

Allowable Subject Matter
Claims 45 and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 20140020898 A1) to Holderman teaches a well plug that dissolves when in contact with a fluid.
(US 20140318780 A1) to Howard teaches a degradable plug for wellbore tools.
US 7789152 B2 to Langeslag teaches a downhole plug that degraded with exposure to various conditions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Examiner, Art Unit 3674